Title: From George Washington to Timothy Pickering, 6 September 1781
From: Washington, George
To: Pickering, Timothy


                  
                     Sir,
                     Head Quarters Elk. Sept. 6th 1781
                  
                  It is of the utmost importance to the Service, that Gentlemen who are acting at the heads of departments should at this present period be with the troops.
                  You will please therefore upon the receipt of this to join them with all possible dispatch.  I am Sir with Esteem Yours &ca
                  
                     Go: Washington
                     
                  
               